Exhibit 10.60





PERFORMANCE UNIT AWARD AGREEMENT
This Performance Unit Award Agreement (the “Agreement”) is entered into as of
the 18th day of February, 2015, by and between ONEOK, Inc. (the “Company”) and
«Employee_Name» (the “Grantee”), an employee of the Company or Subsidiary
thereof, pursuant to the terms of the ONEOK, Inc. Equity Compensation Plan (the
“Plan”).
1.    Performance Unit Award. This Performance Unit Award Agreement and the
Notice of Performance Unit Award and Agreement dated February 18, 2015, a copy
of which is attached hereto and incorporated herein by reference, establishes
the terms and conditions for the Company’s grant of an award of «No
of_Perf_Units» Performance Units (the “Award”) to the Grantee pursuant to the
Plan. This Agreement, when executed by the Grantee, constitutes an agreement
between the Company and the Grantee. Capitalized terms not defined in this
Agreement shall have the meaning ascribed to them in the Plan.
2.    Performance Period; Vesting. The Performance Units granted pursuant to the
Award will vest in accordance with the following terms and conditions:
(a)        Grantee’s rights with respect to the Performance Units shall be
restricted during the period beginning February 18, 2015, (the “Grant Date”),
and ending on February 18, 2018, (the “Performance Period”).
(b)        Except as otherwise provided in this Agreement, the Grantee shall
vest in a percentage of the number of Performance Units granted by this Award
(including any Dividend Equivalents, as described below) at the end of the
Performance Period, as provided for in Exhibit A and Exhibit B attached hereto,
based upon the Company’s ranking for Total Stockholder Return against the ONEOK
Peer Group listed in Exhibit C attached hereto, all as determined by the
Committee in its sole discretion. Upon vesting, the Grantee shall be entitled to
receive one (1) share of the Company’s common stock (“Common Stock”) for each
such Performance Unit. No fractional shares shall be issued, and any amount
attributable to a fractional share shall instead be paid to the Grantee in cash.
(c)        If the Grantee’s employment with the Company terminates prior to the
end of the Performance Period other than by reason of Retirement, Total
Disability, death or Change in Control, the Grantee shall forfeit all right,
title and interest in the Performance Units and any Common Stock otherwise
payable pursuant to this Agreement. For purposes of this Agreement, employment
with any Subsidiary of the Company shall be treated as employment with the
Company. Likewise, a termination of employment shall not be deemed to occur by
reason of a transfer of employment between the Company and any Subsidiary.
(d)        If the Grantee’s employment with the Company is terminated during the
Performance Period by reason of (i) Retirement, (ii) Total Disability or (iii)
death, then the Grantee shall be partially vested in, and the Grantee shall be
entitled to receive, a prorated amount of Performance Units. The prorated amount
is determined by multiplying the original Award times the percentage certified
by the Committee at the end of the Performance Period, which is then multiplied
by a fraction consisting of the number of full months that have elapsed

1

--------------------------------------------------------------------------------





under the Performance Period at the time of such event divided by the total
number of months in the Performance Period. Upon the effective date of a Change
in Control (as defined in the Plan), the Performance Period will expire and the
Performance Units will vest immediately at a percentage reflecting the Company’s
performance in terms of Total Stockholder Return relative to the ONEOK Peer
Group from the beginning of the Performance Period through the effective date of
such Change in Control.
(e) For purposes of the Award and this Agreement, “Retirement” shall mean a
voluntary termination of employment if the Grantee has both completed five (5)
years of service with the Company and attained age fifty (50); and “voluntary
termination” shall mean that the Grantee had an opportunity to continue
employment with the Company, but did not do so. “Total Disability” shall mean
that the Grantee is permanently and totally disabled and unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and has established such disability to the extent and in the manner and
form as may be required by the Committee.
3.            Dividend Equivalents. During the Performance Period, the Award
will be increased by a number of additional Performance Units (“Dividend
Equivalents”) representing all cash dividends that would have been paid to
Grantee if one share of Common Stock had been issued to the Grantee on the Grant
Date for each Performance Unit granted pursuant to this Agreement. The Dividend
Equivalents credited during the Performance Period will include fractional
shares; provided, however, the shares of Common Stock actually issued upon
vesting of the Dividend Equivalents shall be paid only in whole shares of Common
Stock, and any fractional shares of Common Stock shall be paid in an amount of
cash equal to the Fair Market Value of such fractional shares of Common Stock.
Except as provided above, Dividend Equivalents shall be subject to the same
vesting provisions and other terms and conditions of this Agreement, and shall
be paid on the same date, as the Performance Units to which they are
attributable. Moreover, references in this Agreement to Performance Units shall
be deemed to include any Performance Units attributable to Dividend Equivalents.
4.            Non-Transferability of Performance Units.
(a)        Except as provided below, the Performance Units may not be sold,
assigned, transferred, pledged, encumbered or otherwise disposed of by Grantee
or any other person until the end of the Performance Period. Any such attempt
shall be wholly ineffective and will result in immediate forfeiture of all such
amounts.


(b)        Notwithstanding the foregoing, the Grantee may transfer any part or
all rights in and to the Performance Units to members of the Grantee’s immediate
family, to one or more trusts for the benefit of such immediate family members
or to partnerships in which such immediate family members are the only partners,
in each case only if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, the Performance Units shall remain
subject to the terms and conditions of this Agreement. For any such transfer to
be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee in its sole
discretion; and the Grantee shall furnish to the Committee such information as
it may request with respect to the transferee

2

--------------------------------------------------------------------------------





and the terms and conditions of any such transfer. For purposes of this
Agreement, “immediate family” shall mean the Grantee’s spouse, children and
grandchildren.


(c)        The Grantee also may designate a Beneficiary, using the form attached
hereto as Exhibit D, to receive any rights of the Grantee which may become
vested in the event of the death of the Grantee under procedures and in the form
established by the Committee. In the absence of such designation of a
Beneficiary, any such rights shall be deemed to be transferred to the estate of
the Grantee.
5.            Distribution of Common Stock. Unless a timely deferral election
(if available) is made in accordance with Section 6 below, and subject to any
payment restrictions under Code Section 409A or other applicable law, the Common
Stock or cash the Grantee becomes entitled to receive upon vesting of the
Performance Units shall be distributed to the Grantee no later than 75 days
after the earlier of (i) the last day of the Performance Period; or (ii) the
effective date of a Change in Control. Except as provided in Section 6 below,
the Grantee shall not be permitted, directly or indirectly, to designate the
form of payment or the taxable year in which it is to be made.
6.            Deferral Feature for Officers.
(a)        If the Grantee is an officer of the Company, the Grantee may
irrevocably elect to defer the time of payment of Performance Units, Common
Stock and cash that the Grantee becomes entitled to receive under this Agreement
(the “Deferred Amount”) by filing with the Committee, on or before the Election
Date (as defined below), a signed written irrevocable election (the “Election”),
which shall be in the form attached hereto as Exhibit E or as otherwise approved
by the Committee.
(b)        Any such Election must be filed with the Committee on or prior to the
last business day that is at least six (6) months before the end of the
Performance Period (the “Election Deadline”) and shall become effective as of
such date provided that the Grantee performs services for the Company
continuously from the beginning of the Performance Period through the Election
Deadline. Notwithstanding the foregoing, in no event shall the Grantee’s
Election become effective with respect to any portion of the Deferred Amount
that has become readily ascertainable within the meaning of Code Section 409A
and is substantially certain to be paid to the Grantee as of the Election
Deadline. For this purpose, performance-based compensation during the
Performance Period is to be bifurcated between the portion, if any, that is
readily ascertainable and the amount that is not readily ascertainable, and any
amount that is both calculable and substantially certain to be paid shall be
treated as readily ascertainable. No subsequent election to delay or modify the
time or form of payment shall be permitted unless agreed upon in writing by the
Company and Grantee, and in a manner that complies with Code Section 409A.
(c)        Subject to Section 15, an Election may provide for payment at a
Specified Time, which shall be either (i) the later of (A) the date of the
Grantee’s separation from service with the Company, or (B) a specified calendar
date; or (ii) the date of the Grantee’s separation from service with the
Company. An Election also may provide for a specified form of payment, which
shall be either (i) a single lump sum payment; or (ii) a payment in two, three,

3

--------------------------------------------------------------------------------





four or five equal annual installments commencing at the Specified Time, as
elected by the Grantee, and continuing until fully distributed.
(d)        The provisions of this Agreement providing for the deferral of
payment of Performance Units, Common Stock or cash shall be applicable solely to
this Award and shall not apply to any other compensation payable to Grantee
under the Plan or otherwise. The right to make a deferral election under this
Section 6 is expressly limited to officers of the Company or any subset thereof
as determined by the Committee from time to time.
7.            Administration of Award. The Award shall be subject to such other
rules as the Committee, in its sole discretion, may determine to be appropriate
with respect to administration thereof. This Agreement shall be subject to
discretionary interpretation and construction by the Committee. Day-to-day
authority and responsibility for administration of the Plan, the Award and this
Agreement have been delegated to the Company’s Benefit Plan Administration
Committee and its authorized representatives, and all actions taken thereby
shall be entitled to the same deference as if taken by the Committee itself. The
Grantee shall take all actions and execute and deliver all documents as may from
time to time be requested by the Committee.
8.    Tax Liability and Withholding. The Grantee agrees to pay to the Company
any applicable federal, state or local income, employment, social security,
Medicare or other withholding tax obligation arising in connection with the
Award to the Grantee, which the Company shall determine; and the Company shall
have the right, without the Grantee’s prior approval or direction, to satisfy
such withholding tax by withholding all or any part of the shares of Common
Stock or cash that would otherwise be paid to the Grantee (not to exceed the
minimum amount of taxes required to be withheld from supplemental wage
payments), with any shares of Common Stock so withheld to be valued at the Fair
Market Value on the date of such withholding. The Grantee, with the consent of
the Company, may satisfy such withholding tax by transferring cash or Common
Stock to the Company, with any shares so transferred to be valued at the Fair
Market Value on the date of such delivery. Notwithstanding the foregoing, the
ultimate liability for Grantee’s share of all tax withholding is the Grantee’s
responsibility, and the Company makes no tax-related representations in
connection with the grant or vesting of Performance Units or the distribution of
Common Stock or cash to the Grantee.
9.            Adjustment Provisions. If, prior to the expiration of the
Performance Period, any change is made to the outstanding Common Stock or in the
capitalization of the Company, the Performance Units granted pursuant to this
Award shall be equitably adjusted or terminated to the extent and in the manner
provided under the terms of the Plan.
10.            Clawbacks, Insider Trading and Other Company Policies. The
Grantee acknowledges and agrees that this Award is subject to all applicable
clawback or recoupment, insider trading, share ownership and retention and other
policies that the Company’s Board of Directors may adopt from time to time.
Notwithstanding anything in the Plan or this Agreement to the contrary, all or a
portion of the Award made to the Grantee under this Agreement is subject to
being called for repayment to the Company or reduced in any situation where the
Board of Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to

4

--------------------------------------------------------------------------------





restate all or a portion of its financial statement(s). The Committee may
determine whether the Company shall effect any such repayment or reduction: (i)
by seeking repayment from the Grantee, (ii) by reducing (subject to applicable
law and the terms and conditions of the Plan or any other applicable plan,
program, or arrangement) the amount that would otherwise be awarded or payable
to the Grantee under the Award, the Plan or any other compensatory plan,
program, or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company’s otherwise applicable compensation
practices, or (iv) by any combination of the foregoing. The determination
regarding the Grantee’s conduct, and repayment or reduction under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the Grantee and the Company. The Grantee, in consideration of the
grant of the Award, and by the Grantee’s execution of this Agreement,
acknowledges the Grantee’s understanding of this provision and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Company or Committee to effect its terms with respect to the Grantee, the Award
and/or any other compensation described in this Agreement.
11.            Stock Reserved. The Company shall at all times during the term of
the Award reserve and keep available such number of shares of its Common Stock
as will be sufficient to satisfy the Award issued and granted to Grantee and the
requirements thereof as evidenced by this Agreement. It is intended by the
Company that the Plan and the shares of Common Stock covered by the Award are to
be registered under the Securities Act of 1933, as amended, prior to the grant
date; provided, that in the event such registration is for any reason not made
effective for such shares, the Grantee agrees that all shares acquired pursuant
to the grant will be acquired for investment and will not be available for sale
or tender to any third party.
12.            No Rights as Shareholder. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable laws, rules, regulations and approvals. No shares of Common Stock
shall be issued or transferred unless and until any then-applicable legal
requirements have been fully met or obtained to the satisfaction of the Company
and its counsel. Except as otherwise provided in this Agreement, the Grantee
shall have no rights as a shareholder of the Company in respect of the
Performance Units or Common Stock for which the Award is granted. The Grantee
shall not be considered a record owner of shares of Common Stock with respect to
the Performance Units until the Performance Units are fully vested and Common
Stock is actually distributed to the Grantee.
13.            Continued Employment; Employment at Will. In consideration of the
Company’s granting the Award as incentive compensation to Grantee pursuant to
this Agreement, the Grantee agrees to all of the terms of this Agreement and to
continue to perform services for the Company in a satisfactory manner as
directed by the Company. Provided, however, no provision in this Agreement shall
confer any right to the Grantee’s continued employment, limit the right of the
Company to terminate the Grantee’s employment at any time or create any
contractual right to receive any future awards under the Plan. Moreover, unless
specifically provided under the terms thereof, the value of the Award will not
be included as compensation or earnings when calculating the Grantee’s benefits
under any employee benefit plan sponsored by the Company.

5

--------------------------------------------------------------------------------





14.            Code Section 409A. This Award and Agreement are intended to
comply with Code Section 409A or an exemption therefrom and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Code Section 409A. Notwithstanding
any other provision of the Agreement, any distributions or payments due
hereunder that are subject to Code Section 409A may only be made upon an event
and in a manner permitted by Code Section 409A. “Termination of employment” or
words of similar import used in this Agreement shall mean, with respect to any
payments of deferred compensation subject to Code Section 409A, a “separation
from service” as defined in Code Section 409A. Each payment of compensation
under this Agreement, including installment payments, shall be treated as a
separate payment of compensation for purposes of applying Code Section 409A.
Except as provided in Section 6 of this Agreement, Grantee may not, directly or
indirectly, designate the calendar year of settlement, distribution or payment.
To the extent that an Award is or becomes subject to Code Section 409A and
Grantee is a Specified Employee (within the meaning of Code Section 409A) who
becomes entitled to a distribution on account of a separation from service, no
payment shall be made before the date which is six (6) months after the date of
the Grantee’s separation from service or, if earlier, the date of Grantee’s
death (the “Delayed Payment Date”), and the accumulated amounts shall be
distributed or paid in a lump sum payment on the Delayed Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Code Section
409A and shall not be liable for all or any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non-compliance with
Code Section 409A.
15.            Entire Agreement; Severability; Conflicts. This Agreement
contains the entire terms of the Award, and may not be changed other than by a
written instrument executed by both parties or an amendment of the Plan. This
Agreement supersedes any prior agreements or understandings, and there are no
other agreements or understandings relating to its subject matter. The
invalidity or unenforceability of any provision of the Plan or this Agreement
shall not affect any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Should there be any inconsistency between the
provisions of this Agreement and the terms of the Award as stated in the
resolutions and records of the Board of Directors or the Plan, the provisions of
such resolutions and records of the Board of Directors and the Plan shall
control.
16.            Successors and Assigns. The Award shall inure to the benefit of
and be binding upon the heirs, legatees, legal representatives, successors, and
assigns of the parties thereto.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Performance Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated.
 
 
 
Date
 
«Employee_Name»
 
 
Grantee




6

--------------------------------------------------------------------------------







Exhibit A


Performance Unit Criteria
2015-18 Performance Period




ONEOK Total Stockholder Return (TSR) Ranking vs. ONEOK Peer Group
Percentage of Performance Units Earned
(Performance Multiplier)
90th percentile and above
75th percentile
50th percentile
25th percentile
Below 25th percentile
200%
150%
100%
50%
0%



IF ONEOK’s TSR ranking within the ONEOK Peer Group at the end of the Performance
Period is between any two of the stated percentile levels in the above table,
the percentage of the Performance Units earned (the performance multiplier) will
be interpolated between the earning levels. No Performance Units are earned if
ONEOK’s TSR ranking at the end of the Performance Period is below the 25th
percentile within its Peer Group.



7

--------------------------------------------------------------------------------









Exhibit B


Illustration of Hypothetical 2015-18 Performance Period
Performance Unit Award Calculation




The illustrations below assume that 500 Performance Units are awarded to Grantee
in February 2015.
ONEOK Total Stockholder Return (TSR) Ranking vs. ONEOK Peer Group


Hypothetical 1: If ONEOK’s TSR Ranking for 2015-18 is at the 40th percentile
within the ONEOK Peer Group, then the performance multiplier would be 80
percent, as interpolated between a 50 percent multiplier (25th percentile within
Peer Group) and a 100 percent multiplier (50th percentile within Peer Group)
from Exhibit A.


Hypothetical 2: If ONEOK’s TSR Ranking for 2015-18 is at the 60th percentile
within the ONEOK Peer Group, then the performance multiplier would be 120
percent, as interpolated between a 100 percent multiplier (50th percentile
within Peer Group) and a 150 percent multiplier (75th percentile within Peer
Group) from Exhibit A.





Percentage of Performance Units Earned


Hypothetical 1: 80% x 500 PUs = 400 shares of Common Stock payable to Grantee in
2018.


Hypothetical 2: 120% x 500 PUs = 600 shares of Common Stock payable to Grantee
in 2018.








8

--------------------------------------------------------------------------------









Exhibit C


2015-18 ONEOK TSR Peer Group


Company Name
Sym
 
 
 
 
Boardwalk Pipeline Partners LP
BWP
 
 
 
 
Buckeye Partners LP
BPL
 
 
 
 
CenterPoint Energy Inc.
CNP
 
 
 
 
Energy Transfer Partners LP
ETP
 
 
 
 
EQT Corporation
EQT
 
 
 
 
MDU Resources Corp
MDU
 
 
 
 
Magellan Midstream Partners LP
MMP
 
 
 
 
MarkWest Energy Partners LP
MWE
 
 
 
 
National Fuel Gas Company
NFG
 
 
 
 
NiSource Inc.
NI
 
 
 
 
NuStar Energy LP
NS
 
 
 
 
OGE Energy Corp
OGE
 
 
 
 
Plains All American Pipeline, LP
PAA
 
 
 
 
SEMPRA Energy
SRE
 
 
 
 
Spectra Energy Corporation
SE
 
 
 
 
Targa Resources Partners LP
NGLS
 
 
 
 
Williams Companies Inc.
WMB
 
 
 
 








9

--------------------------------------------------------------------------------



Exhibit D


ONEOK, Inc. Equity Compensation Plan
Beneficiary Designation Form




I, _________________________________ (“Plan Participant”), state that I am a
participant in the ONEOK, Inc. Equity Compensation Plan (“Plan”), and the holder
of one or more Stock Incentives granted or awarded to me under the Plan. With
the understanding that I may change the following beneficiary designations at
any time by furnishing written notice thereof to the Committee (provided that
such change does not affect the time and form of payment of any amounts subject
to an existing deferral election), I hereby designate the following individuals
(or entities) as my beneficiaries to receive any and all benefits payable to me
under the Plan and to exercise all rights, benefits and features of the Stock
Incentives that have been awarded to me under the Plan, in accordance with the
terms of the Plan and any associated award agreement, in the event of my death
as follows:
1.
Primary Beneficiary (Beneficiaries)

The Primary Beneficiaries named below shall have first priority to any and all
benefits payable to me under the Plan and to exercise all rights, benefits and
features of the Stock Incentives that have been awarded to me under the Plan, in
accordance with the terms of the Plan and any associated award agreement, in the
event of my death.
Name
Relationship
SSN
Percentage of Total
 
 
 
 
 
 
 
 
 
 
 
 

If a designated Primary Beneficiary named dies or ceases to exist prior to
receiving the share designated for such Primary Beneficiary, such share shall be
transferred proportionately to other surviving and existing designated Primary
Beneficiaries.
2.
Contingent Beneficiary (or Beneficiaries)

The Contingent Beneficiaries named below, if any, shall receive any benefits
provided or payable to me under the Plan and be entitled to exercise, enjoy and
receive all rights, benefits and features of the Stock Incentives that have been
granted or awarded to me under the Plan (including Stock Incentives that I have
elected to defer, if applicable) in accordance with the Plan and the terms and
provisions of such Stock Incentives in the event of my death if no Primary
Beneficiary named above survives me or exists.
Name
Relationship
SSN
Percentage of Total
 
 
 
 
 
 
 
 
 
 
 
 




10

--------------------------------------------------------------------------------





3.
Stock Incentives Covered By Beneficiary Designation

This Beneficiary Designation is applicable to and covers the following Stock
Incentives that have been granted or awarded to me under the Plan:
(Check one)
_______ All Stock Incentives previously or subsequently granted or awarded to me
under the Plan; or
_______ The following Stock Incentives that have been granted or awarded to me
under the Plan:
(List Stock Incentives Covered)
Stock Incentive
Grant Date
Number of Shares of Stock
 
 
 
 
 
 
 
 
 

4.
General Terms

This instrument does not modify, extend or increase any rights or benefits
otherwise provided for by any Stock Incentive under the Plan. All terms used in
this instrument shall have the meaning provided for under the Plan, unless
otherwise indicated herein. This instrument is not applicable to Common Stock of
ONEOK, Inc. that I have acquired outright and without any restrictions or
limitations under the Plan prior to my death. This instrument revokes and
supersedes any prior designation of a Beneficiary (or Beneficiaries) made by me
with respect to the Stock Incentives covered by this Beneficiary Designation.


IN WITNESS WHEREOF, I have signed this instrument this __ day of ____________,
__________.


 
 
Plan Participant
 
 
 
Witness
 
 
 
 
 
 
 
 
Witness
 
 





RECEIVED AND ACKNOWLEDGED this ____ day of ________, 20__,




 
For the Committee
 






11

--------------------------------------------------------------------------------







Exhibit E


ONEOK, Inc. Equity Compensation Plan
Performance Unit Deferral Election Form


INSTRUCTIONS: In order to be effective, this Election Form must be completed,
signed and returned no later than August 18, 2017 (the “Election Deadline”).
Otherwise, the Award will be paid in accordance with its regularly scheduled
time and form as described in the Agreement.



This Election is made by the undersigned Grantee pursuant to the terms of the
ONEOK, Inc. Equity Compensation Plan (the “Plan”) and that certain Notice of
Performance Unit Award and Agreement issued to me under the Plan on the 18th day
of February, 2015 (the “Agreement”). Capitalized terms that are used but not
defined herein shall have the meaning set forth in the Plan or the Agreement, as
applicable.


1.
Irrevocable Elections as to the Time and Form of Payment



I hereby irrevocably elect to defer the payment and my receipt of all
Performance Units, Common Stock and cash that I may become entitled to receive
pursuant to the Agreement (the “Deferred Amount”) from the regularly scheduled
time of payment of each Award, until a later date as follows:


A.
Election of Specified Time of Payment (Initial one election of time of payment)

___    I elect to have the Deferred Amount deferred and paid to me on the later
of (i) the date of my separation from service as an employee of the Company, or
(ii) [________, 20__] (specify month and year after February 2020) in the form
specified below.
___    I elect to have the Deferred Amount deferred and paid to me on the date
of my separation from service as an employee of the Company.


B.
Election of Form of Payment (Initial one election of form of payment)

___    I elect to receive payment of the Deferred Amount in a single lump sum
payment.
____    I elect to receive payment of the Deferred Amount in ______(specify 2,
3, 4 or 5) equal annual installments commencing at the Specified Time of Payment
elected in Part A, above, until fully paid. The number of shares of Common Stock
or cash received in each installment will equal the number and amount,
respectively, that have not been paid as of the date immediately preceding the
installment payment date, divided by the number of installments remaining to be
paid as of the date immediately preceding the installment payment date. The
resulting number shall be rounded down to the next whole number, except that the
final installment shall be rounded up to the next whole number.


C.
Election in the Event of Death (Put initials by your choice)

___    In the event of my death prior to, or after, the Specified Time of
Payment that I have elected above, I elect to have my named beneficiaries (or my
estate, if I have not designated any beneficiaries) receive payment and transfer
of the Deferred Amount in a single lump sum within 60 days following my death.
___    In the event of my death prior to, or after, the Specified Time of
Payment that I have elected above, I elect to have my named beneficiaries (or my
estate, if I have not designated any beneficiaries) receive payment and transfer
of the Deferred Amount in ______ (specify 2, 3, 4 or 5) equal annual
installments commencing within 60 days following my death, until fully paid. The
number of shares of Common Stock or cash received in each installment will equal
the number and amount, respectively, that have not been paid as of the date
immediately preceding the installment payment date, divided by the number of
installments remaining to be paid as of the date immediately preceding the
installment payment date. The resulting number shall be rounded

12

--------------------------------------------------------------------------------





down to the next whole number, except that the final installment shall be
rounded up to the next whole number.


D.
Change in Control Event (Deemed election)

Notwithstanding the foregoing, immediately following a Change in Control Event
(as defined in Treasury Regulations Section 1.409A-3(i)(5)), any remaining
portion of the Deferred Amount that has not been paid and transferred as of such
date will be paid and transferred as soon as administratively practicable
thereafter, but in no event later than 75 days after the effective date of such
Change in Control Event. In the event shares of Common Stock no longer exist at
the time of payment and transfer, each of the deferred Performance Units shall
be converted in a manner that is consistent with the manner in which shares held
by shareholders of ONEOK, Inc. Common Stock were treated with respect to the
Change in Control Event.


E..
Additional Rights and Restrictions

Notwithstanding the foregoing, (1) an accelerated payment of all or a portion of
the Deferred Amount may be requested upon the occurrence of an Unforeseeable
Emergency (as defined in the Plan) and paid in accordance with the terms of the
Plan; (2) the Committee reserves discretionary authority to permit a subsequent
deferral election with respect to the Deferred Amount in accordance with the
terms of the Plan; and (3) if a “specified employee” (as defined in the Plan)
becomes entitled to a distribution on account of a separation from service,
payment of all or a portion of the Deferred Amount will be delayed in accordance
with the terms of the Plan.


2.
Grantee Representations and Warranties



By executing this Election Form, I represent and warrant that:
A.
I have read the Plan, the Agreement and this Election Form, understand that this
Election will become irrevocable as of the Election Deadline, and agree to all
the terms and conditions thereof.

B.
I understand that any amounts that I defer hereunder are unfunded and unsecured
and subject to the claims of the Company’s creditors in the event of the
Company’s insolvency.

C.
I understand that the Plan, the Agreement and this Election are intended to
comply with Code Section 409A and that they will be interpreted accordingly.
However, I understand that the Company will have no liability with respect to
any failure to comply with Code Section 409A.

D.
I understand that I will be required to satisfy any tax withholding obligations
relating to the Deferred Amount, and that delivery of shares of Common Stock or
cash to me or my beneficiaries is conditioned upon my satisfaction of such
obligations. I have consulted with my own tax advisor regarding the tax
consequences of participating in the Plan and making this Election.



Made and executed by me as Grantee of the Award pursuant to the terms and
provisions of the Award Agreement, on this [____] day of [________], 201_.


 
Grantee
 





RECEIVED AND ACKNOWLEDGED this ____ day of ________, 20__.




 
For the Committee
 






13